UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1446


SHU JIN LI,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 18, 2013               Decided:   October 29, 2013


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, LAW OFFICES OF MICHAEL BROWN, New York, New York,
for Petitioner.    Stuart F. Delery, Acting Assistant Attorney
General, Jennifer P. Levings, Senior Litigation Counsel, Tim
Ramnitz,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shu     Jin    Li,    a   native       and     citizen    of    the    People’s

Republic     of    China,     petitions           for    review      of    the    Board    of

Immigration Appeals’ (“Board”) order dismissing his appeal from

the   immigration         judge’s     order       denying      his    applications        for

asylum,    withholding        of      removal,          and    protection        under    the

Convention Against Torture.               We have thoroughly reviewed the

record,    including        Li’s      supporting          statements,       the     various

supporting affidavits and documents presented to the immigration

court, and the transcript of Li’s merits hearing.                               We conclude

that the record evidence does not compel a ruling contrary to

any of the immigration judge’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2006), and that substantial evidence supports

the Board’s decision to uphold the immigration judge’s denial of

Li’s applications for relief.                     See INS v. Elias–Zacarias, 502

U.S. 478, 481 (1992).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.             See In re: Shu Jin Li (B.I.A. Mar.

14, 2013).        We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in    the    materials

before    this     court    and    argument        would      not   aid   the    decisional

process.


                                                                          PETITION DENIED


                                              2